EXHIBIT 10.9 SETTLEMENT AND RELEASE AGREEMENT DAVID L. PARKER and OXFORD MEDIA, INC. EFFECTIVE DATE: , 2007 SETTLEMENT AND RELEASE AGREEMENT I PARTIES THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is entered into effective as of the day of , 2007 (the “Effective Date”), by and between DAVID L. PARKER, an individual residing in the State of California (“Parker”); and, OXFORD MEDIA, INC., a Nevada corporation (“Oxford”). Parker and Oxford are sometimes referred to collectively herein as the “Parties”, and each individually as a “Party”. II RECITALS A.Parker is employed by Oxford in order to render services pursuant to the terms and conditions of an Employment Agreement with an effective date of 01 October 2005 (the “Employment Agreement”), a copy of which is attached hereto as Exhibit II-A. B.Parker also currently serves on the Board of Directors of Oxford (the “Board”). C.The Parties mutually desire to terminate Parker’s employment relationship without dispute or cause, effective as of the Termination Date (as defined in Section 4.1, below), and to terminate Parker’s status as a member of the Board effective as of the Termination Date. Oxford conditionally offers to do so, provided Parker (i) enters into and complies with all of the terms and conditions of this Agreement, including but not limited to the provision of assurances to Oxford that he will not assert any claims of any kind against Oxford arising out of Parker’s employment with Oxford and his status as a member of the Board; and, (ii) abides by and honors his obligations to maintain and protect Oxford’s, and Oxford’s affiliates, subsidiaries, predecessors, parents, related businesses and entities’ Trade Secret and Confidential Information. D.Parker conditionally offers to terminate his employment relationship without dispute, effective as of the Effective Date of this Agreement, and to terminate his status as a member of the Board effective as of the Termination Date, in exchange for valid consideration to be transferred by Oxford hereunder, so long as Oxford enters into and complies with all of the terms and conditions of this Agreement, including but not limited to the provision of assurances to Parker that Oxford will not assert any claims of any kind against Parker and specifically identified related parties arising out of Parker’s employment with Oxford and his status as a member of the Board. E.This Agreement is to specifically encompass all of the claims and related factual and legal circumstances noted above (collectively referred to as the “Claims”). As such, it is the intent of the Parties that their respective rights and obligations to each other from this day forward shall be determined exclusively under the terms of this Agreement. F.All Parties are desirous of settling the Claims and releasing each other from all future liability. 1 G.NOW, THEREFORE, in consideration of the promises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: III RELEASE 3.1Exchange. In consideration of the execution of this Agreement and the satisfaction of the obligations of each of the respective Parties hereunder, and other good and valuable consideration, the receipt and value of which is hereby confirmed, Parker on the one hand, and Oxford on the other hand, shall hereby fully, finally, and forever settle and release each other from any and all claims, losses, fines, penalties, damages, demands, judgments, debts, obligations, interests, liabilities, causes of action, breaches of duty, costs, expenses, judgments and injunctions of any nature whatsoever, whether known or unknown, arising out of or related to the relationships between the Parties prior to the Effective Date, specifically including, but not limited to, the Claims (cumulatively referred to as the “Released Claims”). 3.2Complete Release and Hold Harmless. All Parties, for themselves, itself, their heirs, executors, administrators, successors, and assigns, hereby agree to release, discharge and hold harmless each other and the other’s directors, employees, shareholders, managers, officers, members, affiliates, subsidiaries, predecessors, parents, related businesses and entities, attorneys and each of their successors and assigns from any and all known and unknown claims of every nature and kind whatsoever which they now or hereafter may have with respect to each other and/or the Claims, notwithstanding Section 1542 of the California Civil Code, which provides that: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR." All rights under §1542 of the California Civil Code, as well as under any other statutes or common law principles of similar effect, are hereby expressly, fully, knowingly, intentionally and forever waived and relinquished by the Parties. Each Party hereby acknowledges that each understands the significance and consequences of such waiver under §1542 of the California Civil Code, and that each had the opportunity to seek the advice of legal counsel of its choice. 3.3Scope of Parker’s Release. Parker further expressly understands that the rights being waived hereunder specifically include, but are not limited to, any and all claims under (as any of the same may be amended from time to time) Title VII of the Civil Rights Act of 1964; Sections 1981 and 1983 of the Civil Rights Act of 1866; Equal Pay Act; Americans with Disabilities Act; Age Discrimination in Employment Act; Employee Retirement Income Security Act; Fair Labor Standards Act; Family and Medical Leave Act; WARN Act; the United States and California Constitutions; California Fair Employment and Housing Act; California Family Rights Act; California Labor Code; any applicable California Industrial Welfare Commission Wage Order; with respect to the foregoing constitutional and statutory references, any comparable constitution, statute or regulation of any other state; all claims of discrimination or harassment on account of race, sex, sexual orientation, national origin, religion, disability, age, pregnancy, veteran’s status, or any other protected status under any federal or state statute; any federal, state or local law enforcing express or implied employment contracts or covenants of good faith and fair dealing; any federal, state or local laws providing recourse for alleged wrongful discharge or constructive discharge, termination in violation of public policy, tort, physical or personal injury, emotional distress, fraud, negligent misrepresentation, defamation, and any similar or related claim; together with any claim under any other local, state or federal law or constitution governing employment, discrimination or harassment in employment, or the payment of wages or benefits, whether or not now known, suspected or claimed, which Parker ever had, now has, or may claim to have in the future as of the date of this Agreement. This Agreement and the scope of the release by Parker hereunder expressly includes any statutory claims, including, but not limited to, claims under the Age Discrimination in Employment Act (the “ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), except that this Agreement does not waive rights or claims under the ADEA which may arise after the Effective Date of this Agreement. 2 3.4After Acquired Information. The Parties acknowledge that they may hereafter discover information, facts, or circumstances different from or in addition to those which they now know or believe to be true. Except as otherwise provided herein to the contrary, this Agreement shall remain in full force and effect in all respects notwithstanding such discovery, and the Parties expressly accept and assume the risk of such possible additions to or differences from those facts now known or believed to be true. 3.5Enforceability. The enforceability of this Agreement is conditioned upon each respective Party satisfying its respective obligations hereunder. Any action by either Party, whether or not permitted under applicable law, (i) constituting a material default hereunder; or, (ii) inconsistent with the concept of the complete release envisioned hereunder, shall, in the discretion of the other Party, constitute a material default of this Agreement rendering null and void the complete releases hereunder and the consideration issued hereunder. 3.6Assignment of Released Claims. The Parties hereby covenant that none of the Released Claims has been assigned to any other person, and that no other person has any interest in any of the Released Claims. In the event any other person asserts any interest with respect to the Released Claims, then the Party breaching this covenant shall fully defend and indemnify the Party against whom such claim is asserted for any and all damages, costs, and fees of any kind. 3.7Specific Exclusion. It is expressly understood that the release contained in this Agreement does not encompass or include any of the following: (a)The promises and obligations of the Parties under this Agreement, including but not limited to the registration obligations of Oxford under Section 5.3, below; or (b)The intentionally willful, tortious, or criminal acts of either Party after the execution of this Agreement; or (c)Any and all indemnification rights available to Parker under applicable state law, none of which shall be deemed waived by Parker hereunder. 3.8No Admission of Liability. Notwithstanding the terms and conditions of this Agreement, execution hereof shall in no manner or form constitute the admission of liability or responsibility of either Party in respect to the Claims. 3 IV EMPLOYMENT RELATIONSHIP 4.1Voluntary Termination of Employment. The Parties agree that Parker voluntarily accepted termination of his employment with Oxford, and that his last day of employment by and with Oxford shall be deemed to be the 16th day of July, 2007 (the “Termination Date”). As of the Termination Date and as additional consideration hereunder, Parker voluntarily resigned any and all positions he held in and with Oxford as an employee, and the Employment Agreement shall be deemed to be terminated. 4.2Voluntary Termination as a Board Member. The Parties agree that Parker voluntarily accepted termination of his position as a member of the Board, and that his last day as a member of the Board shall be deemed to be the Termination Date noted above. As of the Termination Date and as additional consideration hereunder, Parker voluntarily resigned his position as a member of the Board. 4.3Payment of Amounts Owed. The issuance of stock to be made by Oxford to Parker pursuant to Article V shall represent all amounts due Parker for unpaid and accrued wages and benefits, if applicable, including but not limited to sick leave, vacation time, severance, and all other amounts which may be due to Parker from Oxford hereafter, and Parker shall neither make, nor be entitled to any other amounts, except as provided in Section 4.4, below. 4.4Health Insurance. Oxford, at its sole cost and expense, shall maintain in full force and effect the health insurance benefits provided to Parker up to and until all of the Shares are fully registered pursuant to Section 5.3, below. Thereafter, such coverage shall terminate, unless Parker makes a proper election to continue such coverage under COBRA, in which case all such benefits shall be at his sole cost and expense. Any and all other coverage of any kind extending beyond the terms and conditions of this Agreement will be solely at the expense of Parker and subject to the terms and conditions of the documents governing the medical plan. It is the sole responsibility of Parker to comply with said terms and conditions, and Oxford will have no liability for the future failure of Parker to acquire COBRA coverage. 4.5Express Waiver of Any Other Amounts.Parker hereby acknowledges that he is not entitled to receive, and will not claim, any damages, rights, benefits, or compensation other than as expressly set forth in this Agreement. Specifically, no vacation, benefits, earned or paid time off, or other accrual-based benefits of any kind (“Post Termination Benefits) will accrue, vest or otherwise be credited to Parker after the Effective Date. Parker expressly waives, foregoes and denies any right or claim to such Post Termination Benefits and acknowledges that no compensation, remuneration or other form of payment or benefit is forthcoming based thereon. / V STOCK ISSUANCE 4 5.1Shares. Upon execution hereof, Oxford shall issue to Parker six million three hundred thousand (6,300,000) shares of Oxford common stock (the “Shares”). The Shares shall be “restricted stock”, pursuant to and as that term is commonly defined under Rule 144 under the Securities Act of 1933 (the “Securities Act”). When issued the Shares will represent validly authorized, duly issued, and fully paid shares of common stock of Oxford, and the issuance thereof will not conflict with the Articles or Bylaws of Oxford or with any outstanding warrant, option, call, preemptive right or commitment of any type relating to Oxford’s common stock. 5.2Exchange Agreement and Related Transactions. Parker hereby expressly acknowledges and agrees as follows: (a)He is concurrently executing a Securities Exchange Agreement (the “Exchange Agreement”), and the Shares shall be subject to all transactions envisioned under the Exchange Agreement, including but not limited to the reverse stock split, which will result in the number of Shares being significantly reduced. (b)He will vote all of the Shares in favor of the reverse stock split, as referenced on the Voting Consent attached hereto as Exhibit 5.2(b). 5.3Registration Rights. Parker shall be afforded all rights and remedies under that certain Registration Rights Agreement, attached hereto as Exhibit 5.3 (the “Rights Agreement”), including but not limited to liquidated damages. Pursuant to the Rights Agreement, the Shares shall be registered with the Securities and Exchange Commission in accordance with the time frame and terms and conditions under the Rights Agreement. Oxford hereby agrees to disclose in the Rights Agreement Parker’s registration rights granted under this Agreement. VI CONFIDENTIALITY AND BUSINESS RELATED PROVISIONS 6.1Non-Disclosure of Business Information.Parker shall not at any time, either directly or indirectly use, divulge, disclose or communicate to any person, firm, or corporation, in any manner whatsoever, any confidential information concerning any matters affecting or relating to the business of Oxford, including, but not limited to, the names, buying habits, or practices of any of its customers, its' marketing methods and related data, the names of any of its vendors or suppliers, costs of materials, the prices it obtains or has obtained or at which it sells or has sold its products or services, manufacturing and sales, costs, lists or other written records used in Oxford's business, compensation paid to employees and other terms of employment, or any other confidential information of, about or concerning the business of Oxford, its manner of operation, or other confidential data of any kind, nature, or description. The Parties hereby stipulate that as between them, the foregoing matters are important, material, and confidential trade secrets and affect the successful conduct of the Oxford's business and its goodwill, and that any breach of any term of this paragraph is a material breach of this Agreement. 6.2Return of Materials. Upon execution of this Agreement, or as soon as practicable thereafter, Parker shall promptly deliver to Oxford all equipment, notebooks, documents, memoranda, reports, files, samples, books, correspondence, lists, computer disks and data bases, computer programs and reports, computer software, and all other written, graphic and computer generated or stored records relating to the business of Oxford which are or have been in the possession or under the control of Parker. 5 6.3 No Disparaging Remarks. 6.3.1.By Parker.Parker agrees that he shall not make, or cause to be made, any statement or communicate any information (whether oral or written) that disparages or reflects negatively on Oxford. Nothing herein shall preclude Parker from complying with a subpoena or other lawful process. 6.3.2.By
